Citation Nr: 0725367	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  97-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
liver disease, to include hepatitis.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.  

4.  Entitlement to service connection for a right ear 
disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied 
entitlement to service connection for a right ear disorder, a 
psychiatric disability, and PTSD, and determined that new and 
material evidence had not been submitted to reopen a claim 
for chronic liver disease.  

On March 9, 2005, the Board issued a decision that denied the 
veteran's claims for entitlement to service connection for a 
psychiatric disorder and a right ear disability, and 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for liver disease.  In the Introduction to that 
decision, the Board noted that the veteran had withdrawn from 
appellate consideration the issue of entitlement to service 
connection for PTSD.  The veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims.  
In September 2006, the veteran, through counsel, and the VA 
General Counsel, filed a joint motion to vacate the Board 
decision as to these issues and remand the issues to the 
Board.  

Specifically, the parties moved the Court to direct the Board 
to complete the following three actions:  state how Veterans 
Claims Assistance Act of 2000 compliant notice was 
accomplished with regard to claims for entitlement to service 
connection for a right ear disability and a psychiatric 
disability; determine whether the veteran knowingly withdrew 
his claim for entitlement to service connection for PTSD; and 
review the veteran's application to reopen his claim for 
service connection for hepatitis and inform him as to what 
evidence is required to substantiate his claim in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
granted the motion by an order issued in September 2006.

In a letter dated in March 2007, the veteran's counsel raised 
a claim for service connection for a psychiatric disorder as 
secondary to physical disabilities.  This claim is referred 
to the RO for appropriate action.  

In March 2007, the veteran, through counsel, submitted VA 
medical reports, contending that such were pertinent to his 
claim on appeal.  All of the evidence submitted was already 
of record prior to the RO's issuance of a supplemental 
statement of the case in March 2004.  As all evidence of 
record pertinent to these claims has already been considered 
by the RO, the Board will proceed to adjudicate his claims 
without regard to these copies.  See 38 C.F.R. § 20.1304(c).  
Further, VA treatment records dated in February 1979 show 
treatment for gastrointestinal problems and are not pertinent 
to the claims for service connection for a psychiatric 
disorder and right ear disorder; therefore, remand to the RO 
for consideration of this evidence is not warranted.  Id.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a liver disease, to include hepatitis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A July 13, 2003 letter from the RO provided the veteran 
with notice as to the evidence necessary to substantiate his 
claim for service connection for a psychiatric disorder and a 
right ear disorder and the allocation of duties in obtaining 
such evidence.  Defects in the timing or of notice as to 
disability ratings and effective dates are not prejudicial to 
the veteran in this case.  

2.  In a letter received by VA in October 2004, the veteran 
knowingly withdrew from appellate consideration the issue of 
service connection for PTSD.  

3.  The veteran's current psychiatric disorder, other than 
PTSD, was not aggravated or incurred during active service 
and is not otherwise etiologically related to his active 
service.

4.  The veteran's post service right ear disorder was not 
aggravated or incurred during active service and is not 
otherwise etiologically related to his active service


CONCLUSIONS OF LAW

1.  Notice and assistance required by the Veterans Claims 
Assistance Act of 2000 has been satisfied to the extent 
required by law.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

2.  The criteria for withdrawal of a substantive appeal 
pertaining to the claim for entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).  

3.  The criteria for entitlement to service connection for a 
psychiatric disability, other than PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  The criteria for entitlement to service connection for a 
right ear disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

As indicated below, the veteran has withdrawn his appeal as 
to the issue of service connection for PTSD.  Therefore, as 
this withdrawal removes the Board's jurisdiction over this 
issue, a discussion of whether VCAA notice was met regarding 
this claim is not in order.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice as to assignment of disability ratings 
and effective dates has not been provided to the veteran.  
However, no prejudice to the veteran can result due to this 
defect.  In that regard, because the Board is denying his 
claims for service connection for a right ear disorder and a 
psychiatric disorder, any questions as to these downstream 
elements are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in July 2003.  The veteran was informed of the 
requirements of a successful service connection claim, and of 
his and VA's respective duties in obtaining evidence.  This 
letter specifically addressed his claim for service 
connection for a right ear condition and for service 
connection for a psychiatric disorder to include bipolar 
disorder and depression.  On page two of the letter, he was 
told that he must submit medical evidence that the claimed 
conditions were incurred in or aggravated during active duty.  
This notice was thus appropriately tailored to the veteran's 
claims.  While in some instances lay evidence may be 
sufficient to establish service connection, lay evidence 
could not establish the existence of current right ear and 
psychiatric disorders or establish a nexus between any such 
disorders and the veteran's service.  

The veteran was also told of his and VA's respective duties 
in obtaining evidence, i.e., that VA would obtain service 
records, VA treatment records, any federal government records 
cited by the veteran, and assist him in obtaining records of 
private treatment.  This letter informed the veteran of his 
duties, that is, that he must execute authorizations to 
release any records held by a private institution to VA.  He 
was told that it was ultimately his responsibility to insure 
that VA receives all such records not in the possession of a 
Federal department or agency.  He was told to send either the 
information or the evidence itself to VA.  A reasonable 
person would understand this to include any evidence in his 
possession.  The content of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

While this notice did not precede the initial adjudication in 
October 1996, or the August 2002 readjudication under the 
VCAA, no prejudice resulted to the veteran.  In determining 
whether a remand is required to correct deficient notice, VA 
may take into account the rule of prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
no prejudice to the veteran will result from the timing of 
VCAA notice because a reasonable person would both have 
understood the notice provided in the July 2003 letter and 
have had time to participate effectively in the development 
of his claims by submitting additional argument and evidence.  
Id.  The claims were readjudicated in the March 2004 
supplemental statement of the case.

Furthermore, there can be no prejudice to the veteran due to 
the timing of notice because the veteran, through his former 
representative, demonstrated actual knowledge of the content 
of VCAA notice with sufficient time remaining to submit 
additional evidence and argument.  In this regard, in a June 
2004 informal hearing presentation, that representative cited 
to statutes, regulations, and caselaw specifying the 
requirements for service connection claims.  This 
representative also discussed 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159, and relevant caselaw explaining the VCAA.  
This demonstration of actual knowledge on the part of the 
represented veteran makes unnecessary a remand to provide the 
veteran with notice of that which he was already aware.  

The Board is aware of the veteran's argument, through 
counsel, that the July 2003 notice was defective because the 
letter referred to lists of evidence already received 
relevant to other claims for which he was contemporaneously 
seeking service connection.  This argument is without merit.  
Counsel misconstrues VCAA notice requirements.  Neither 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, nor any case law 
require that VA apprise the veteran of the contents of his 
claims file.  In Locklear v. Nicholson, 20 Vet. App. 410, 415 
(2006), the Court explained that providing the veteran a list 
of evidence already of record served only the purpose of 
reducing duplication of evidence submitted or requested.  
Here, the veteran could not have been prejudiced by reference 
to lists of evidence not relevant to his claims for a 
psychiatric disorder or a right ear disorder as such a list 
would not have the effect of discouraging the identification 
or submission of evidence relevant to these claims.  At 
worst, the veteran may have simply submitted or sought VA 
assistance in obtaining duplicate evidence; acts which would 
result in the submission of more, not less, evidence.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers, as well as Social Security 
Administration (SSA) records.  All evidence identified by the 
veteran with regard to the claims on appeal, has been 
obtained.  As he has not provided any additional evidence or 
identified any other relevant medical treatment, further 
development of the medical evidence for the issues decided 
below is not warranted.  

In September 1996, the veteran was afforded a general medical 
examination and an examination by a VA mental health 
practitioner.  Additional psychiatric examination was 
obtained in January 2003, which included a comprehensive 
review of the medical records in the claims file.  Finally, 
comprehensive VA neuropsychiatric evaluations of April/May 
1997 and May 2000 provided opinions as to the etiology of the 
veteran's psychiatric disabilities.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 19 
Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


Withdrawal of PTSD appeal

Pursuant to the September 2006 Joint Motion for Partial 
Remand, the Court directed the Board to make a determination 
as to whether the veteran knowingly withdrew his claim for 
PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

38 C.F.R. § 20.204 provides for formal and specific 
requirements to effect withdrawal of an appeal to the Board.  
The withdrawal must either be on the record at a hearing or 
in writing, must include the veteran's name and claims 
number, a statement that the appeal is withdrawn, and, if 
multiple issues are involved, must specify that the appeal is 
withdrawn in its entirety, or list the issue(s) withdrawn 
from the appeal.  Id.  

In a letter dated in September 2004 and received by VA in 
October 2004, the veteran clearly stated that he wished to 
withdraw his claim for service connection for PTSD.  The 
entire body of this letter is as follows:





I [the veteran] wish to cancel the grant 
or appeal for non-service connected 
disability with date prior to April 9, 
1996.  I wish to cancel service-connected 
appeal for my wrist: Reason: I have had 
acu-pressure performed on wrist and it if 
finally healed.  I wish to cancel 
service-connected appeal on my front 
tooth.  Reason: I now have a temporary 
(in place of tooth) Retainer for tooth.  
I wish to cancel service-connected appeal 
for Post Traumatic Stress disorder, 
Reason: After watching the history 
channel and noticing the many thousands 
who have died in all the WAR'S I don't 
deserve a disability for PTSD.  I am 
alive, they are not, their loved ones 
deserve a disability for PTSD.  Please 
keep open the other issues.

In this case, the veteran complied with all of these specific 
requirements.  His claims number was included on another 
document submitted with his withdrawal letter, he included 
his name, and he listed the issues that he wished to withdraw 
from appellate consideration, that is, the issues of an 
earlier effective date for a grant of nonservice-connected 
disability, and service connection for a front tooth 
disability, a wrist disability, and a PTSD disability.  He 
also indicated that he did not wish to withdraw any other 
issue from appellate consideration.  He thereby chose to 
continue to prosecute his appeals for service connection for 
a right ear disability, a psychiatric disability other than 
PTSD, liver disease, and a gastric disorder.  Thus, because 
the veteran specifically selected to withdraw only certain 
issues from the many issues on appeal, he demonstrated that 
his withdrawal of the issue of service connection for PTSD 
was made knowingly.  In short, he clearly expressed that he 
wanted to withdraw certain claims on appeal and continue to 
pursue other claims on appeal.

Furthermore, the content of the September 2004 letter clearly 
demonstrates that the veteran made a knowing withdrawal of 
his appeal for service connection for PTSD.  With regard to 
the appeals he selected to withdraw, the veteran provided 
rationale for each withdrawal.  That the veteran withdrew his 
appeal for moral reasons does not demonstrate that his 
withdrawal was not knowing.  Rather, it demonstrates that his 
withdrawal was reasoned and knowing.  

Both the content and context of the veteran's withdrawal 
indicate that he acted with knowledge.  Counsel for the 
veteran argues that the veteran's multiple diagnoses of 
mental disorders, as well as a December 1996 determination by 
the SSA that financial conservatorship was necessary, 
establishes that he could not make a knowing withdrawal of 
his appeal without the assistance of his representative.  

Counsel cites no authority for the proposition that a veteran 
with diagnosed mental disease is thereby not capable of 
making a knowing withdrawal of an appeal.  The argument that 
SSA required appointment of a financial conservator 
demonstrates that the veteran did not make a knowing 
withdrawal is also without merit.  The most recent evidence 
of record of the SSA's requirement for a financial 
conservator comes from a May 1997 psychological report, far 
too remote in time to be probative of whether the veteran 
made a knowing withdrawal of his appeal in September 2004.  
Furthermore, this is evidence only that the SSA deemed the 
veteran unfit to manage his SSA benefits; it is not evidence 
that, even in 1997, he was not capable of making a knowing 
withdrawal of an appeal for VA benefits.  

In matters regarding more complex endeavors, such as managing 
VA benefits and entering into marriage, a veteran's 
competency is presumed and such presumption is rebutted only 
by a medical examination showing that the veteran is 
incompetent.  See 38 C.F.R. § 3.353.  There is at least a de 
facto presumption that a veteran is competent to file claims 
for VA benefits, appeal denials of those claims, and withdraw 
those claims and appeals.  Here, no contemporaneous evidence 
is of record to rebut the presumption that the veteran is 
capable of knowingly withdrawing his appeal for service 
connection for PTSD.  Rather, the record demonstrates that 
the veteran did make a knowing withdrawal of that issue.  

At the time of receipt of the veteran's September 2004 
letter, his appeal as to this issue was pending before the 
Board and a decision as to that issue had not yet been 
promulgated.  No evidence has been submitted demonstrating 
that the veteran was incapable of knowingly effecting a 
withdrawal of his appeal, or that his September 2004 
withdrawal was not knowing.  Accordingly, as the veteran has 
withdrawn his appeal for service connection for PTSD, the 
Board does not have jurisdiction to review the appeal and the 
appeal is dismissed.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Psychosis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  According to the provisions 
of 38 C.F.R. § 3.303(c), a personality disorder is not a 
disease or injury within the meaning of applicable 
legislation.


Psychiatric disorder (other than PTSD)

Service medical records are absent for any complaints, 
treatment or diagnosis of a psychiatric disorder.  Both an 
August 1963 entrance report of medical examination and a July 
1966 separation report of medical examination show the 
veteran to have a normal psychiatric examination.  

In a March 1979 letter, William E. Dozer, M.D. recorded the 
veteran's report that he drank excessive amounts of alcohol 
every three to four days.  Based on physical findings, this 
physician advised the veteran to discontinue the use of 
alcohol.  There is no mention of a psychiatric disorder.  

The first evidence of a psychiatric disorder comes in an 
October 1991 VA surgical consultation report that states that 
the veteran had a history of manic depressive disorder.  In a 
May 1992 letter James S. Gough, M.D., a private psychiatrist, 
reported that the veteran underwent severe psychological 
stressors in 1988 due to a traumatic divorce.  This divorce 
resulted in his separation from his children, breakup of his 
business partnership, poverty, arrest, and incarceration.  A 
VA outpatient record of September 1992 noted an impression of 
anxiety disorder.

State court records, dated in February 1995, included two 
psychiatric opinions in favor of involuntary hospitalization 
for the veteran.  Diagnoses rendered in conjunction with 
these records included major depression with psychosis, 
depressive disorder, not-otherwise-specified, and personality 
disorder, not otherwise specified.  

The veteran was hospitalized at a private facility from 
February and March 1995 after making homicidal and suicidal 
threats.  The admission treatment plan noted initial 
diagnoses of major depression, delusional disorder, and 
antisocial traits.  A psycho-social summary of February 1995 
provided diagnoses of "anti-social" and alcohol dependence.  
A psychiatric evaluation of March 1995 reported that the 
veteran had a 10-year history of psychiatric treatment and 
provided diagnoses of anxiety disorder and alcohol 
dependence.  Another evaluation from that same month resulted 
in diagnoses of probable alcoholism and personality disorder, 
not otherwise specified.  Psychiatric outpatient records from 
May and June 1996 noted diagnoses for major depression, 
dissociative disorder, history of alcohol dependence, and a 
personality disorder with antisocial and paranoid features.

In an April 1996 letter, Dr. Gough reported he had treated 
the veteran for the past fifteen years.  He indicated that 
treatment had begun when the veteran was struggling with his 
marital difficulties.  This physician provided a diagnosis of 
panic disorder "which is triggered by threatened abandonment 
by his wife and kids."  He provided no comments regarding the 
veteran's active service.  

In a May 1996 letter, Wesley McEldoon, M.D., a private 
psychiatrist, reported that he had recently been assigned to 
provide the veteran's care.  Dr. McEldoon rendered diagnoses 
of recurrent major depression, history of alcohol dependence, 
and a personality disorder, not otherwise specified (with 
paranoid, antisocial, and borderline features).  Dr. McEldoon 
also reported that the veteran was showing signs of active 
PTSD with dissociative episodes, panic attacks, and 
avoidance- social phobia behaviors.  This physician provided 
no comments regarding the veteran's active service.  

VA outpatient records dated from May to October 1996 noted 
the veteran's psychiatric complaints.  Stated impressions 
included bipolar disorder, depression, and panic disorder.  
In September 1996, the veteran underwent a psychiatric 
examination.  During this examination he asserted that he had 
suffered with psychiatric problems for years, but had stayed 
drunk so it would not bother him.  He reported seeking formal 
psychiatric treatment about 15 years before.  The examiner 
provided an Axis I diagnosis of bipolar disorder and no Axis 
II diagnosis.  In a September 1996 general medical 
examination report impressions of a history of manic 
depression, and PTSD were noted.  

In November 1996, a SSA psychological evaluation resulted in 
impressions of recurrent depressive disorder, PTSD, and 
substance abuse in remission.  A SSA determination sheet 
dated in December 1996 noted the veteran had been awarded 
disability benefits on the basis of a primary diagnosis of 
recurrent depressive disorder and a secondary diagnosis of 
PTSD.

VA mental health clinic records dated in March, April, and 
May 1997 indicate diagnoses of bipolar disorder, and to rule 
out schizoaffective disorder and organic cognitive deficit.  
During an April 1997 neuropsychiatric evaluation, the veteran 
reported a 17-year history of psychiatric treatment.  He also 
reported a long history of alcohol abuse, now in remission; 
involvement in a number of fights that result in head trauma 
(on different occasions being hit in the head by a pipe and a 
pool stick); and that he had been physically restrained 
during a violent outburst during hospitalization that led to 
him suffocating.  The examiner noted that testing was 
inconclusive, but felt that veteran may suffer with some type 
of organic brain disorder.  

A cognitive assessment of the veteran was prepared in May 
1997.  The veteran reported a history of "major depressive 
bipolar illness" for the past 16 years.  He also reported 
being involved in a number of physical fights that had 
resulted in head trauma.  The impression was bilateral 
cortical involvement probably attributable to multiple 
causes, to include blows to the head, alcohol use, and 
sequelae of bipolar disorder.

VA mental health clinic records dated from December 1997 to 
December 2002 noted diagnoses of dementia NOS (history of 
anoxic brain injury), organic brain syndrome, a history of 
schizoaffective disorder, and a history of PTSD.  

VA neuropsychiatric consultation and testing took place in 
May 2000.  The examiners concluded that the history, 
presentation, and test results were consistent with a 
diagnosis of alcohol-induced persisting dementia as well as a 
history of psychosis (bipolar versus schizoaffective 
disorder) and with anoxic-type brain insult (dementia 
secondary to hypoxia).  The examiners recommended a brain 
computerized tomography scan be conducted to rule out 
additional etiology.  In an addendum prepared the next day, 
the examiners commented that the clinical presentation of 
dementia was beyond that exclusively of an alcohol-induced 
dementia, but there was insufficient evidence to establish a 
specific additional etiology.  Therefore, the diagnosis was 
dementia, not otherwise specified.  A September 2001 CT scan 
of the veteran's brain revealed minimal cerebral atrophy.

The evidence of record fails to show that the veteran's 
current psychiatric disorders had onset during service or are 
etiologically related to his service.  The first evidence of 
record comes in the October 1991 VA notation of a history of 
manic depressive disorder.  As this is shown in a surgical 
consultation sheet, it is unclear whether this was merely a 
report from the veteran as opposed to clinical data.  Dr. 
Gough's April 1996 letter refers to treatment beginning 15 
years earlier.  Thus, there is no showing of in-service onset 
of a psychiatric disorder, of manifestation of a psychosis 
within the presumptive period specified in 38 CF.R. § 3.307 
and § 3.309, or of any treatment for psychological disorders 
until, at the earliest, 15 years after separation from active 
service.  Additionally, the record is absent for any medical 
evidence of a nexus between the veteran's current psychiatric 
disorders (other than PTSD) and his service.  All of the 
veteran's psychiatric disabilities were diagnosed after his 
military service and have been attributed to such post-
service causes as alcohol abuse, a traumatic divorce during 
the late 1980s, and multiple head injuries from post- service 
altercations.  

The veteran and his children have submitted their opinions 
that the veteran's current psychiatric disabilities are 
related to his military service.  As laypersons, these 
individuals are not competent to provide medical evidence as 
to the etiology of the veteran's psychiatric disorders.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Because evidence of record fails to show that the veteran's 
current psychiatric disorders, other than PTSD, had their 
onset during service or are etiologically related to his 
service, his claim for service connection for these 
disabilities must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


Right ear disorder

Service medical records contain no evidence of complaint of 
or treatment for a right ear disorder.  Both an August 1963 
entrance report of medical examination and a July 1966 
separation report of medical examination report that the 
veteran's ears were found to be normal upon clinical 
evaluation.  

As indicated above, in February 1995 the veteran was admitted 
for psychiatric care at a private facility.  At that time a 
physical examination found his ears to be normal.  During a 
September 1996 VA general medical examination, the veteran's 
ears were found to be unremarkable.  An associated audiology 
examination makes no mention of otitis externa or any 
condition other than a sensorineural hearing loss, an issue 
not presently before the Board.  

June 1999 VA outpatient treatment notes reported that the 
veteran suffered from severe pain and swelling in his ears, 
and assessed bilateral otitis externa.  Follow up visits in 
June, July, August, and September 1999 noted the continued 
existence of the otitis externa.  An outpatient record of 
September 2000 reported that the veteran had suffered with 
bilateral earaches for the past three months, and again 
indicated an impression of bilateral otitis externa.  In 
October 2000, his tympanic membranes and ear canals were 
found to be clear and the otitis externa was reported as 
resolved.  A September 2001 outpatient clinic note also 
stated that the veteran's ears and tympanic membranes were 
clear and that his otitis externa had resolved.  

A VA physical examination of December 2001 was afforded the 
veteran in preparation for sinus surgery.  No ear 
abnormalities were noted.  VA clinical notes from November 
2002 reported that the tympanic membranes were within normal 
limits and the ear canals were clear.  In January 2003, the 
veteran sought treatment for physical complaints unrelated to 
his claims on appeal.  On examination, his ears were "OK".  

No evidence of record shows any right ear disorder to be 
etiologically related to the veteran's service.  The first 
evidence of any right ear disorder comes in June 1999, more 
than three decades after his separation from active service.  
Nor is there any competent medical evidence showing a nexus 
between the veteran's post service ear disorder and his 
service.  

The Board acknowledges the veteran's belief that his otitis 
externa is related to service.  However, as a layperson he is 
not competent to provide an opinion as to the etiology of 
this condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  




Because there is no evidence that the veteran's post service 
right ear disorder had its onset during service or is 
otherwise etiologically related to his service, his claim for 
service connection for a right ear disorder must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  



ORDER

The appeal of the veteran's claim for entitlement to service 
connection for PTSD is dismissed.  

Entitlement to service connection for a psychiatric 
disability (other than PTSD) is denied.

Entitlement to service connection for a right ear disability 
is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Evidence of record fails to demonstrate that the veteran was 
provided VCAA notice with regard to substantiating his claim 
to reopen a previously denied claim for entitlement to 
service connection for liver disease, to include hepatitis.  
VA is required to provide the veteran with the proper 
definitions of new and material evidence and the basis for 
the last final disallowance of the claim that he seeks to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  On 
remand, the veteran must be provided with this notice and an 
opportunity to submit new and material evidence as well as 
evidence to substantiate his underlying claim for service 
connection for liver disease, to include hepatitis.  

Accordingly, the case is REMANDED for the following action:

1.   Send the veteran VCAA notice with regard 
to his claim to reopen a previously denied 
claim for entitlement to service connection for 
a chronic liver disorder, consistent with 38 
U.S.C.A. § 5103a (West 2002); 38 C.F.R. §§ 
3.159 (2006), 3.156 (2001); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, the 
veteran must be provided notice of the new and 
material standard that applies to claims filed 
prior to August 29, 2001, and notice that is 
consistent with the holding in Kent, on the 
issue of reopening a claim for service 
connection for a chronic liver disorder, 
including hepatitis.  

The veteran must also be provided VCAA notice 
with regard to the underlying claim, i.e., 
substantiation of his claim for service 
connection for chronic liver disease, to 
include hepatitis.

2.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and consideration of 
all evidence received by VA since the issuance 
of the March 2004 supplemental statement of the 
case.  If the decision with respect to the 
claim remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and afforded 
an appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


